

117 HR 4041 IH: Stop Mandating Additional Requirements for Travel Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4041IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Crenshaw introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo terminate the order requiring persons to wear masks while on conveyances and at transportation hubs.1.Short titleThis Act may be cited as the Stop Mandating Additional Requirements for Travel Act or the SMART Act.2.Revocation of CDC orderEffective on July 4, 2021, the order issued on January 29, 2021, by the Centers for Disease Control and Prevention under section 361 of the Public Health Service Act (42 U.S.C. 264) establishing a requirement for persons to wear masks while on conveyances and at transportation hubs shall have no force or effect.